                 Case 2:20-cv-02212-GMN-NJK Document 12 Filed 04/07/21 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


JAMES FRANCIS SPRING
                                                       JUDGMENT )RU$77251(<)((6IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:20-cv-02212-GMN-NJK
BLUESTEM BRANDS, INC


                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that judgment is hereby entered in favor of Plaintiff against Defendant. Plaintiff is awarded $275 in
attorney’s fees and $120 in costs for a total award of $395. Defendant must pay this amount no later than
May 17, 2021




         04/07/2021
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                               /s/ Y. Williams
                                                             Deputy Clerk
